DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 09/21/2021. Claims 1-20 are considered in this office action. Claims 1-6, 8-15, and 17-20 have been amended. Claims 1-20 are pending examination. Objections to the claims and the 35 U.S.C. 112(b) rejections of claims 1-20 have been withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited reference Marty bases its recovery algorithm on a preordained flight plan established before the aircraft is in flight, and does not tailor subsequent recovery segments in a manner whereby progress of one recovery mode segment determines which subsequent recovery mode segment will follow, if any

Applicant's argument A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument A. that cited reference Marty bases its recovery algorithm on a preordained flight plan established the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch; and Par. [0135] lines 1-5 teaches when the aircraft is in flight, the system from a current position of the aircraft, generates the trajectory obtained subsequent recovery segments in a manner whereby progress of one recovery mode segment determines which subsequent recovery mode segment will follow, if any.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 lines 17-18 “It is the progress of that recovery element prediction that will determine which recovery element will follow, if any” should be removed
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marty et al. (US 2009/0132103 A1).
Regarding claim 19, Marty discloses “A method of precomputing a projected recovery trajectory for an aircraft autopilot system (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning and to correlate these extrapolated trajectories with the presence of hazardous areas), comprising: providing a stored set of predefined recovery mode segments (Par. [0031] line 4 to Par. [0033] line 2 teaches an avoidance profile established from the aircraft performance model that includes a lateral trajectory and a vertical trajectory); and using a processor to generate at least one projected recovery trajectory (Par. [0031] lines 1-2 teaches at least one processing resource that calculates avoidance trajectories) based on a current in-flight state of an aircraft and a predicted future state of the aircraft as it executes a recovery, where the processor concatenates selected ones of the predefined recovery mode segments into a sequence and uses that sequence to generate the projected trajectory (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning based on sampled points of the flight plan and to correlate these extrapolated trajectories with the presence of hazardous areas; and Par. [0135] lines 2-5 teaches when the aircraft is in flight the system, from a current position of the aircraft, generates the trajectory obtained , such that the progress of one recovery mode segment determines which subsequent recovery mode segment will follow, if any (Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch; and Par. [0135] lines 1-5 teaches when the aircraft is in flight, the system from a current position of the aircraft, generates the trajectory obtained from the instantaneous gradient of the aircraft; i.e. the system necessarily chooses which recovery segment, if any, to perform during the sequence of recovery segments that is appropriate for the current environmental situation and the aircraft performance model)”.
Regarding claim 20, Marty discloses “An apparatus for precomputing a projected recovery trajectory for an aircraft autopilot system (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning and to correlate these extrapolated trajectories with the presence of hazardous areas), comprising: a computer-readable medium configured to store a set of predefined recovery mode segments (Par. [0031] line 1 to Par. [0033] line 2 teaches a processing resource that calculates ; and a processor programmed to generate at least one projected recovery trajectory (Par. [0031] lines 1-2 teaches at least one processing resource that calculates avoidance trajectories) based on a current in-flight state of an aircraft and a predicted future state of the aircraft as it executes a recovery, where the processor concatenates selected ones of the predefined recovery mode segments into a sequence and uses that sequence to generate a projected trajectory (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning based on sampled points of the flight plan and to correlate these extrapolated trajectories with the presence of hazardous areas; and Par. [0135] lines 2-5 teaches when the aircraft is in flight the system, from a current position of the aircraft, generates the trajectory obtained from the instantaneous gradient of the aircraft), such that the progress of one recovery mode segment determines which subsequent recovery mode segment will follow, if any (Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (US 2009/0132103 A1) in view of Burcham, Jr. et al. (Manual Manipulation of Engine Throttles for Emergency Flight Control [online], January 2004 [retrieved on 06-03-2021]. Retrieved from the internet: <https://ntrs.nasa.gov/api/citations/20040021348/downloads/20040021348.pdf>.).
Regarding claim 1, Marty teaches “A method of precomputing a projected recovery trajectory for an aircraft autopilot system (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning and to correlate these extrapolated trajectories with the presence of hazardous areas), comprising: providing a stored set of predefined recovery mode segments (Par. [0031] line 4 to Par. [0033] line 2 teaches an avoidance profile established from the aircraft performance model that includes a lateral trajectory and a vertical trajectory), including: a mode 1 segment that models an aircraft coasting (Par. ; a mode 2 segment that models the aircraft executing a nose high recovery (Par. [0052] lines 8-16 teaches a second part of the trajectory represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation, and third segment that represents the climb trend of the aircraft with constant heading for a fixed duration that takes the instantaneous aircraft speed into consideration); a mode 5 segment that models the aircraft executing a terrain avoidance recovery (Par. [0050] lines 1-2 teaches a vertical trajectory extrapolated for avoiding terrain; and Par. [0106] lines 1-4 teaches the system generates lateral and vertical trajectories (segments) and correlating them with the terrain and obstacle database); using a processor to generate at least one projected recovery trajectory (Par. [0031] lines 1-2 teaches at least one processing resource that calculates avoidance trajectories) based on a current in-flight state of the aircraft and a predicted future state of the aircraft as it executes a recovery, where the processor concatenates selected ones of the predefined recovery mode segments into a sequence and uses that sequence to generate a projected trajectory (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning , such that the progress of one recovery mode segment determines which subsequent recovery mode segment will follow, if any (Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch; and Par. [0135] lines 1-5 teaches when the aircraft is in flight, the system from a current position of the aircraft, generates the trajectory obtained from the instantaneous gradient of the aircraft; i.e. the system necessarily chooses which recovery segment, if any, to perform during the sequence of recovery segments that is appropriate for the current environmental situation and the aircraft performance model)”, however Marty does not explicitly teach “a mode 3 segment that models the aircraft executing a nose low recovery; a mode 4 segment that models the aircraft executing a throttle only recovery”.
	From the same field of endeavor, Burcham, Jr. teaches “a mode 3 segment that models the aircraft executing a nose low recovery (Pg. 31 ; a mode 4 segment that models the aircraft executing a throttle only recovery (Pg. 1 Abstract lines 1-2 teaches emergency flight control using only engine thrust (throttle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Marty to incorporate the teaches of Burcham, Jr. to include in the stored set of predefined recovery mode segments taught by Marty a nose low recovery segment and a throttle only recovery segment as taught by Burcham, Jr.
	The motivation for doing so would be to damp unwanted phugoid oscillations and keep the airspeed near trim airspeed (Burcham, Jr., Pg. 6 Phugoid par. 1 lines 6-7).
Regarding claim 2, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein the processor selects the mode 1 segment as a first segment in the sequence to generate the projected trajectory (Marty, Par. [0052] lines 2-7 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed duration) (Burcham, Jr., Pg. 28 Immediate Actions par. 1 lines 3-4 teaches the 
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch). Thus it would have been obvious to one of ordinary skill in the art to perform the predetermined recovery mode segments taught by the combination of Marty and Burcham, Jr. in a specific order that is appropriate for the current environmental situation and the aircraft performance model in order to carry out evasive maneuvers on the appearance of a warning for hazardous areas (Marty, Par. [0019] lines 4-7).
Regarding claim 3, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein the processor selects the mode 5 segment as a last segment in the sequence to generate the projected trajectory (Marty, Par. [0052] lines 8-16 teaches a second part of the trajectory represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the 
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch). Thus it would have been obvious to one of ordinary skill in the art to perform the predetermined recovery mode segments taught by the combination of Marty and Burcham, Jr. in a specific order that is appropriate for the current environmental situation and the aircraft performance model in order to carry out evasive maneuvers on the appearance of a warning for hazardous areas (Marty, Par. [0019] lines 4-7).
Regarding claim 4, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches wherein the processor selectively concatenates one or more of modes 2, 3 and 4 and places them between the mode 1 segment and the mode 5 segment (Marty, Par. [0052] lines 2-16 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed duration, a second part of the trajectory that represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation, and a third segment that represents the climb trend of the aircraft (terrain avoidance segment) with constant heading for a fixed duration that takes the instantaneous aircraft speed into consideration; and Par. [0062] lines 1-4 teaches the system generates a set of extrapolated vertical and lateral trajectories and then correlates them with data obtained from terrain or obstacle databases)”.
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a 
Regarding claim 5, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein the processor selectively concatenates one or more of modes 2 and 3 and places them between the mode 1 segment and the mode 5 segment (Marty, Par. [0052] lines 2-16 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed duration, a second part of the trajectory that represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation, and a third segment that represents the climb trend of the aircraft (terrain avoidance segment) with constant heading for a fixed duration that takes the instantaneous aircraft speed into consideration; and Par. [0062] lines 1-4 teaches the system generates a set of extrapolated vertical and lateral trajectories and then correlates them with data obtained from terrain or obstacle databases)”.

Regarding claim 6, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein the processor selectively concatenates one or more of modes 2 and 4 and places them between the mode 1 segment and the mode 5 segment (Marty, Par. [0052] lines 2-16 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed duration, a second part of the trajectory that represents the curve of 
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch). Thus it would have been obvious to one of ordinary skill in the art to perform the predetermined recovery mode segments taught by the combination of Marty and Burcham, Jr. in a specific order that is appropriate for the current environmental situation and the aircraft performance model in order to carry out evasive maneuvers on the appearance of a warning for hazardous areas (Marty, Par. [0019] lines 4-7).
Regarding claim 7, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein the processor iteratively generates a plurality of projected trajectories each having a plurality of sequences (Marty, Par. [0019] lines 2-10 and Par. [0021] lines 1-5 teaches simulating the extrapolated lateral and vertical trajectories corresponding to evasive maneuvers where the simulation relies on creation of a 5D trajectory generated from the flight plan comprising the trajectory to be followed, the sampling pitch and passage setpoints at sampled points, the sampling of the flight plan being chosen by the crew or imposed by the system (i.e. generates a plurality of trajectories at sampled points of a projected flight path); Par. [0052] lines 1-18 and Par. [0058] lines 1-4 teaches the calculated vertical trajectory sequences including a first segment, a second part, and a third segment and the calculated lateral trajectory sequences calculated according to initial navigation conditions at the aircraft position and a theoretical lateral avoidance capacity of the aircraft; and Par. [0062] line 1 to Par. [0064] line 2 teaches generating a set of extrapolated vertical and lateral trajectories and correlate them with terrain and obstacle data as well as correlate them with weather data (generate a plurality of trajectories with a plurality of sequences))”.
Regarding claim 8, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein the processor iteratively generates a plurality of sequences, each sequence being calculated relative to a different predicted future state of the aircraft during an execution of a recovery sequence (Marty, Par. [0052] lines 1-18 and Par. [0058] lines 1-4 teaches the calculated vertical trajectory sequences including a first segment formed by a first position representing the nose of the aircraft and a second position (i.e. future state), representing the trajectory of the aircraft along its instantaneous heading and ground speed, a second part of the trajectory representing the curve of the trajectory making it possible to fly the aircraft from the second position to a third position (i.e. future state), representing the path followed that is necessary for the aircraft to be in a climb situation, and a third segment that represents the climb trend of the aircraft by taking into consideration the instantaneous speed of the aircraft and begins from the third start-of-climb position and ends at the last calculated position (i.e. future state) of the trajectory; and Par. [0056] lines 1-6 teaches the system using the vertical trajectory profile by considering a set (plurality) of points of the scheduled trajectory (i.e. generates a plurality of sequences for a set of points of the scheduled trajectory))”.
Regarding claim 9, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 1 above, and further teaches “wherein a plurality of predefined recovery mode segments are based on plural different types of hazards each modeled using common schema (Marty, Par. [0087] line 1 to Par. [0088] line 4 teaches an envelope that defines a safety margin which enables an aircraft to undertake a corrective avoidance maneuver during a determined time and the prediction of any envelope crossing by the aircraft consists in 
Regarding claim 10, Marty teaches “An apparatus for precomputing a projected recovery trajectory for an aircraft autopilot system (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning and to correlate these extrapolated trajectories with the presence of hazardous areas), comprising: a computer-readable medium configured to store a set of predefined recovery mode segments (Par. [0031] line 1 to Par. [0033] line 2 teaches a processing resource that calculates avoidance trajectories according to an avoidance profile established from the aircraft performance model that includes a lateral trajectory and a vertical trajectory), including: a mode 1 segment that models an aircraft coasting (Par. [0052] lines 2-7 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated ; a mode 2 segment that models the aircraft executing a nose high recovery (Par. [0052] lines 8-16 teaches a second part of the trajectory represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation, and third segment that represents the climb trend of the aircraft with constant heading for a fixed duration that takes the instantaneous aircraft speed into consideration); a mode 5 segment that models the aircraft executing a terrain avoidance recovery (Par. [0050] lines 1-2 teaches a vertical trajectory extrapolated for avoiding terrain; and Par. [0106] lines 1-4 teaches the system generates lateral and vertical trajectories (segments) and correlating them with the terrain and obstacle database); a processor programmed to generate at least one projected recovery trajectory (Par. [0031] lines 1-2 teaches at least one processing resource that calculates avoidance trajectories) based on a current in-flight state of the aircraft, and a predicted future state of the aircraft as it executes a recovery, where the processor is programmed to access said computer-readable medium and to concatenate selected ones of the predefined recovery mode segments into a sequence and uses that sequence to generate a projected trajectory (Par. [0019] lines 2-7 teaches simulating in advance the extrapolated lateral and vertical trajectories corresponding to the evasive maneuvers to be carried out on the appearance of a warning based on sampled points of the flight plan and to correlate these extrapolated trajectories with the presence of hazardous areas; and Par. [0135] lines 2-5 teaches when , such that the progress of one recovery mode segment determines which subsequent recovery mode segment will follow, if any (Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch; and Par. [0135] lines 1-5 teaches when the aircraft is in flight, the system from a current position of the aircraft, generates the trajectory obtained from the instantaneous gradient of the aircraft; i.e. the system necessarily chooses which recovery segment, if any, to perform during the sequence of recovery segments that is appropriate for the current environmental situation and the aircraft performance model)”, however Marty does not explicitly teach “a mode 3 segment that models the aircraft executing a nose low recovery; a mode 4 segment that models the aircraft executing a throttle only recovery”.
	From the same field of endeavor, Burcham, Jr. teaches “a mode 3 segment that models the aircraft executing a nose low recovery (Pg. 31 Phugoid Damping par. 6 lines 1-5 teaches a simple phugoid damping method where if the aircraft nose is coming up to slightly reduce thrust (i.e. perform a nose low recovery segment), and if the nose is ; a mode 4 segment that models the aircraft executing a throttle only recovery (Pg. 1 Abstract lines 1-2 teaches emergency flight control using only engine thrust (throttle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Marty to incorporate the teaches of Burcham, Jr. to include in the stored set of predefined recovery mode segments taught by Marty a nose low recovery segment and a throttle only recovery segment as taught by Burcham, Jr.
	The motivation for doing so would be to damp unwanted phugoid oscillations and keep the airspeed near trim airspeed (Burcham, Jr., Pg. 6 Phugoid par. 1 lines 6-7).
Regarding claim 11, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein the processor is programmed to select the mode 1 segment as a first segment in the sequence to generate the projected trajectory (Marty, Par. [0052] lines 2-7 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed duration) (Burcham, Jr., Pg. 28 Immediate Actions par. 1 lines 3-4 teaches the first requirement is to level the wings and establish constant altitude and heading flight (i.e. coasting))”.
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well 
Regarding claim 12, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein the processor is programmed to select the mode 5 segment as a last segment in the sequence to generate the projected trajectory (Marty, Par. [0052] lines 8-16 teaches a second part of the trajectory represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation, and third segment that represents the climb trend of the aircraft (terrain avoidance segment) with constant heading for a fixed duration that takes the instantaneous aircraft speed into consideration; and Par. [0062] lines 
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch). Thus it would have been obvious to one of ordinary skill in the art to perform the predetermined recovery mode segments taught by the combination of Marty and Burcham, Jr. in a specific order that is appropriate for the current environmental situation and the aircraft performance model in order to carry out evasive maneuvers on the appearance of a warning for hazardous areas (Marty, Par. [0019] lines 4-7).
Regarding claim 13, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein the processor is programmed to selectively concatenate one or more of modes 2, 3 and 4 and places them between the mode 1 segment and the mode 5 segment (Marty, Par. [0052] lines 2-16 teaches a first segment, formed by a first position representing the nose of the 
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch). Thus it would have been obvious to one of ordinary skill in the art to perform the predetermined recovery mode segments taught by the combination of Marty and Burcham, Jr. in a specific order that is appropriate for the current environmental situation and 
Regarding claim 14, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein the processor is programmed to selectively concatenate one or more of modes 2 and 3 and places them between the mode 1 segment and the mode 5 segment (Marty, Par. [0052] lines 2-16 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed duration, a second part of the trajectory that represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation, and a third segment that represents the climb trend of the aircraft (terrain avoidance segment) with constant heading for a fixed duration that takes the instantaneous aircraft speed into consideration; and Par. [0062] lines 1-4 teaches the system generates a set of extrapolated vertical and lateral trajectories and then correlates them with data obtained from terrain or obstacle databases)”.
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft 
Regarding claim 15, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein the processor is programmed to selectively concatenate one or more of modes 2 and 4 and places them between the mode 1 segment and the mode 5 segment (Marty, Par. [0052] lines 2-16 teaches a first segment, formed by a first position representing the nose of the aircraft and a second position, represents the aircraft trajectory along its instantaneous heading and ground speed (i.e. coasting) and calculated over a fixed duration, a second part of the trajectory that represents the curve of the trajectory that corresponds to the path followed for a fixed determined pull-up (nose high) duration necessary for the aircraft to be in a climb situation, and a third segment that represents the climb trend of the aircraft (terrain avoidance segment) with constant heading for a fixed duration that takes the 
	Additionally, the order in which various aircraft maneuvers are performed is dependent on the current environmental situation as well as the capabilities of the aircraft itself (Marty, Par. [0088] lines 1-4 teaches the extrapolations of the avoidance trajectory of the aircraft depend on the performance conditions specific to the aircraft obtained from a performance model of the system; and Par. [0090] lines 1-6 teaches the system comprising a performance model of the aircraft, one or more database(s) comprising topological, obstacle and weather information, the flight management system delivering the flight plan, a computer generating the trajectory from the flight plan and a sampling pitch). Thus it would have been obvious to one of ordinary skill in the art to perform the predetermined recovery mode segments taught by the combination of Marty and Burcham, Jr. in a specific order that is appropriate for the current environmental situation and the aircraft performance model in order to carry out evasive maneuvers on the appearance of a warning for hazardous areas (Marty, Par. [0019] lines 4-7).
Regarding claim 16, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein the processor iteratively generates a plurality of sequences used to generate a plurality of projected trajectories (Marty, Par. [0019] lines 2-10 and Par. [0021] lines 1-5 teaches simulating the 
Regarding claim 17, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein the processor iteratively generates a plurality of sequences each sequence being calculated relative to a different predicted future state of the aircraft during an execution of a recovery sequence (Marty, Par. [0052] lines 1-18 and Par. [0058] lines 1-4 teaches the calculated vertical trajectory sequences including a first segment formed by a first position representing the nose of the aircraft and a second position (i.e. future state), representing the 
Regarding claim 18, the combination of Marty and Burcham, Jr. teaches all the limitations of claim 10 above, and further teaches “wherein a plurality of predefined recovery mode segments are based on plural different types of hazards each modeled using common schema (Marty, Par. [0087] line 1 to Par. [0088] line 4 teaches an envelope that defines a safety margin which enables an aircraft to undertake a corrective avoidance maneuver during a determined time and the prediction of any envelope crossing by the aircraft consists in collecting the points of the extrapolated trajectories from which the envelope is crossed, where the extrapolations of the aircraft avoidance trajectory depend on the performance conditions specific to the aircraft obtained from a performance model of the system (common schema); and Par. [0090] lines 1-6 teaches the system comprises a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meunier et al. (US 2010/0042273 A1) teaches a system that accompanies the terrain alarms of TAWS type indicating to the pilot that they have passed the limit point of success of a standard vertical avoidance maneuver, indications of free-travel distances in azimuth sectors suited to a clearance maneuver and one or more recommended relief avoidance maneuvers both lateral and vertical, and the system is based on a priori knowledge of the trajectories corresponding to the standard vehicle terrain avoidance maneuvers and on the forecasting of the trajectory followed by an aircraft made on the basis of the characteristics and of the changes of the speed vector of the aircraft, where the various predetermined forms of the trajectory followed during a standard vertical avoidance maneuver or the climb capability data of the aircraft from which they devolve is stored in an onboard database and selected from parameter values such as the weight and/or the inertia of the aircraft delivered by the flight instruments, as well as other configuration parameters
Nikolajevic et al. (US 2016/0225269 A1) teaches a helicopter safety system that at any instant generates a three-dimensional envelope of fallback paths for the helicopter, the envelope being obtained by calculating a set of positions that can be reached by the helicopter during a predetermined flight duration, the computer having parameters previously set with data relating to the flight capabilities of the helicopter and including at least the capabilities of node-down and/or nose-up maneuvers

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665